Exhibit 99.1 NR 16-03 Gold Reserve Provides Further Update to Legal Proceedings related to collection of arbitration award SPOKANE, WASHINGTON, January 21, 2016 Gold Reserve Inc. (TSX.V:GRZ) (OTCQB:GDRZF) (“Gold Reserve” or the “Company”) is pleased to report on legal activities in France, the United States and United Kingdom relating to the collection of its ICSID (Additional Facilities) arbitral award currently approximating US $765 million, including accrued post award interest. France Today, the Paris Court of Appeal has rescheduled the arbitral award annulment hearing date for March 10, 2016. Both the Company and Venezuela have agreed to the new revised hearing date. Previously the hearing had been postponed from February 4, 2016 to October 13, 2016. United States The U.S.
